Case 2:19-cv-14387-AMC Document 45 Entered on FLSD Docket 12/08/2020 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
MIAMI DIVISION

CASE NO: 2:19-CV-1487-MOORE/MA YNARD
KAIRA VEGA,
Plaintiff,

HARBOR CHASE OF VERO BEACH, LLC. and,
REGENCY PARK OF VERO BEACH, LLC.,
Defendant.

 

REPORT OF MEDIATION

A mediation conference was held on December 7, 2020 for the above-referenced matter.
Mediator KAREN EVANS conducted the proceedings via ZOOM. All parties and their
respective counsel were present.

A complete agreement was reached.
A partial agreement was reached.
No agreement was reached.

The mediation was adjourned.

Lt ae

Karen Evans, Mediator

| Apne 7 2072
Date
